Citation Nr: 1044987	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-30 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1975 
to June 1978 and from June 1991 to January 1992.  He also 
reportedly had additional service in the reserves until 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction 
over the claim was subsequently transferred to the RO in Oakland, 
California, and that office certified the appeal to the Board.

As support for his claim, the Veteran testified at a hearing at 
the RO in Oakland in October 2010 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision was the last 
final and binding decision denying service connection for 
hepatitis C, primarily because there was no probative evidence of 
in-service incurrence, meaning initial manifestation of this 
condition during the Veteran's active military service.  

2.  Additional evidence received since that September 2001 
decision, however, is not cumulative or redundant of evidence 
previously considered, relates to an unestablished fact necessary 
to substantiate this claim, and raises a reasonable possibility 
of substantiating this claim.  In particular, there is now a 
positive February 2006 VA examiner's opinion relating the 
eventual diagnosis of hepatitis C back to events that as likely 
as not occurred during the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection 
for hepatitis C is final and binding.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 
38 C.F.R. §§ 3.156(a) (2010).

3.  Resolving all reasonable doubt in his favor, the Veteran's 
hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

Moreover, since the Board is reopening the claim on the basis of 
new and material evidence, even before granting the claim on its 
underlying merits, there is no need to discuss whether the 
Veteran has received sufficient notice insofar as the specific 
reasons for the last, final and binding September 2001 denial 
because, even if he has not, this, too, is inconsequential and, 
therefore, at most harmless error because the Board is reopening 
his claim regardless.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

II.  Analysis-Petition to Reopen the Claim for Service 
Connection for Hepatitis C

An earlier September 2001 rating decision considered and denied 
the Veteran's claim for service connection for hepatitis C.  That 
decision determined there was no competent evidence of in-service 
incurrence of this condition, meaning initial manifestation of 
this condition during the Veteran's active military service, as 
his service treatment records (STRs) were unremarkable for 
relevant complaints, treatment or diagnosis of hepatitis C, as 
well as for recognized risk factors.  The RO notified him of that 
decision and apprised him of his procedural and appellate rights, 
but he did not initiate an appeal.  Therefore, that decision 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

When, as here, a claim has been previously considered and denied, 
and the Veteran did not timely appeal the earlier decision, the 
Board has jurisdictional responsibility to first determine 
whether there is new and material evidence since the prior 
decision to reopen the claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty during active military service, or 
for aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

The evidence of record at the time of the final and binding 
September 2001 rating decision consisted of STRs, VA treatment 
records, and personal statements.  

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since that final and binding September 
2001 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).

The additional evidence received since that September 2001 denial 
consists of a VA examination report, lay statements and personal 
hearing testimony, VA outpatient treatment records, and copies of 
service records previously submitted.

Perhaps most crucial of this additional evidence is the report of 
a February 2006 VA examination and additional lay statements 
that, together, elaborate on the hepatitis C risk factors the 
Veteran was exposed to during service and associate his eventual 
diagnosis of this condition to those risk factors.  Since the 
absence of probative evidence of in-service incurrence of this 
condition was the basis of the September 2001 denial of this 
claim, these newly submitted medical and lay records are both new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  See also Evans, 9 Vet. 
App. at 284 (indicating the newly presented evidence need not be 
probative of all the elements required to award the claim, just 
probative as to each element that was a specified basis for the 
last disallowance).



In particular, the February 2006 VA examiner concluded, "[i]t is 
at least as likely as not the Veteran contracted hepatitis C 
while in the military service."  And although this favorable 
opinion was based on his self-reported history to that examiner 
of having shared razor blades while in service, the probable 
source of his infection, this lay allegation is presumed to be 
credible - albeit just for the limited purpose of determining 
whether this evidence (including in combination) is new and 
material to the claim.  Justus, 3 Vet. App. at 513.

Thus, the claim for service connection for hepatitis C must be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Analysis-Entitlement to Service Connection for Hepatitis C

The Veteran cites two sources of infection during service for his 
hepatitis C.  The first, as mentioned, involves sharing razor 
blades with other soldiers, including while stationed in Saudi 
Arabia.  He also attributes contracting the disease to 
inoculation injections using an air gun.  He denies any other 
potential risk factors for the disease, including eye surgery in 
1977 during his first period of service because, although he does 
not recall exactly what the procedure involved, he also does not 
remember it requiring a blood transfusion.

The accepted risk factors for contracting hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See VBA Training Letter 
211A (01-02) (April 17, 2001); see also VBA letter 211B (98-110) 
(November 30, 1998).



The Veteran's STRs are unremarkable for complaints, treatment, or 
diagnoses indicating he had liver damage, hepatitis C, or any of 
its associated risk factors.  There also is no mention of sharing 
razor blades or receiving vaccinations with an air gun.  On the 
other hand, just a relatively few short months after separating 
from service in January 1992, the Veteran had impaired liver 
function and received a provisional diagnosis of hepatitis C.  
See September 1992 VA treatment record.  He also gave a history 
of this condition dating back to his military service.  
And he testified under oath during his recent hearing that he had 
first learned of his hepatitis C infection during service, when 
on leave and trying to donate plasma at the East Oakland Plasma 
Center.  See hearing transcript at page 3.  He acknowledged this 
facility has since closed and, consequently, that he cannot 
substantiate this allegation.  But there is no inherent reason to 
question his credibility absent any evidence refuting this 
assertion, especially given the contemporaneous findings in 
September 1992 as reflected in his VA outpatient treatment 
records.  So his self-reported history of the disease is 
believable and, thus, both competent and credible, so ultimately 
probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

Where, as here, it is determined the Veteran has provided a 
competent and credible history of his symptoms and disease, a 
medical examiner's reliance on this history and resultant 
favorable comment on the etiology of the disease is also 
probative.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the Court indicated the Board may not disregard a favorable 
medical opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible only 
if the Board rejects the statements of the Veteran as lacking 
credibility.

Indeed, in another precedent decision, Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008), the Court even went a step further and 
clarified that independent review of the claims file - rather 
than mere reliance on the Veteran's self-reported history, is not 
dispositive or determinative of the probative value of the 
commenting medical examiner's opinion.  Instead, "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."

The Court also more recently has recognized the need to find the 
Veteran's lay testimony regarding an in-service event not 
credible before denying him a VA examination for a medical nexus 
opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the Veteran had a VA examination, so there is at least the 
implication that he had provided credible lay testimony 
concerning the history of his disease.  And, significantly, this 
February 2006 VA examiner determined that it is at least 
as likely as not the Veteran's hepatitis C is etiologically 
related to events that occurred during his military service.  
This examiner reasoned that:

"Many times, the cause of hepatitis C is never 
found.  The Veteran denies any of the classic risk 
factors for hepatitis C.  He states it is possible 
that he shared another razor dry shaving out in the 
field with another soldier.  Hepatitis C can be 
transmitted in this manner.  He states that is 
possible that he was exposed to cutaneous blood and 
body fluids while in the military service.  It is at 
least as likely as not the Veteran contracted 
hepatitis C while in the military service."

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While there is no express confirmation in his military medical 
and other records that he shared razor blades with fellow 
soldiers, creating a risk of hepatitis C infection, this is 
hardly the sort of activity that would be documented.  The Court 
has recognized lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as STRs.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  So, 
as mentioned, this VA examiner, in turn, was entitled to rely on 
the Veteran's credible reported history of having experienced 
this particular risk factor for contracting hepatitis C.  The 
Board therefore finds this February 2006 VA examiner's opinion 
linking the hepatitis C to that razor sharing during service to 
be probative evidence supporting the notion the Veteran 
contracted this disease while in service.  Accordingly, this VA 
examiner's opinion is found to carry significant weight.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  See also Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  Further, there is no contravening medical 
evidence of record disputing this favorable opinion or 
diminishing its probative weight.

Certainly then, when resolving all reasonable doubt in his favor, 
it is just as likely as not the Veteran's hepatitis C was 
incurred in service, so his claim must be granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for hepatitis C.  

The claim for service connection for hepatitis C is granted on 
its underlying merits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


